          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) QUILL INK BOOKS LIMITED, a
foreign corporation,

       Plaintiff,


v.                                                       Case No.: CIV-18-920-G

(1) ABCD GRAPHICS AND DESIGN,
INC., D/B/A BLUSHING BOOKS
PUBLISHING, a foreign corporation, et al.,

       Defendants.


           PLAINTIFF QUILL INK BOOKS LIMITED’S TRIAL BRIEF


       Plaintiff, Quill Ink Books Limited (“Plaintiff”), states:

                            PRELIMINARY STATEMENT

       This action arises from knowingly false and defamatory communications

intentionally delivered by Blushing directly to Plaintiff’s eBook distributor, Draft2Digital,

L.L.C. (“Draft2Digital”), and directly to various, other online vendors. Blushing’s contacts

with Draft2Digital tortiously interfered with Plaintiff’s distribution contract with

Draft2Digital; deprived Plaintiff of its contractual right to participate in Draft2Digital’s

distribution program; and caused Plaintiff to lose pre-release and ordinary book sales in

the United States and internationally. Plaintiff filed the instant action on October 17, 2018,

against Blushing seeking injunctive relief for intentional interference with contract and for

copyright misuse; and for damages for misrepresentation of copyright claims under the
            Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 2 of 16



DIGITAL MILLENNIUM COPYRIGHT ACT, tortious and malicious interference with

prospective and existing business relationships, defamation, false light, civil conspiracy;

and, for declaratory relief.

                STATEMENT OF MATERIAL FACTS AS TO WHICH
                   NO SUBSTANTIAL CONTROVERSY EXISTS

       1.      On January 18, 2018, Plaintiff published Crave to Conquer, the first book in

an omegaverse series entitled MYTH OF OMEGA.

       2.      On March 20, 2018, Plaintiff published Crave to Capture, the second book

in the MYTH OF OMEGA series.

       3.      The third book, Crave to Claim, was published on May 23, 2018, concluded

the MYTH OF OMEGA series.

       4.      Each book in the MYTH OF OMEGA series is subject to the protection of the

Berne Convention for the Protection of Literary and Artistic Works and Crave to Conquer

has a validly registered copyright under the Copyright Act of 1976.

       5.      The MYTH OF OMEGA series was released through Draft2Digital, Amazon,

Barnes and Noble, iTunes Apple, Rakuten-Kobo and Google Play. These online vendors

sell e-books and print books to customers.

       6.      After the release of the first two books, Crave to Conquer and Crave to

Capture, Blushing directed a “take-down” notice to Draft2Digital and other vendors on or

about April 19, 2018.




                                             2
            Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 3 of 16



       7.      In the “take-down” notices Blushing asserted the MYTH OF OMEGA series

infringed on author Rachelle Soto a/k/a Addison Cain’s (“Cain”) copyrights and demanded

Draft2Digital remove the MYTH OF OMEGA books from sale.

       8.      The “take-down” notices were sent by Blushing at the direction of Cain, and

it was Cain’s intention to hide behind the actions of Blushing.

       9.      The “take-down” notices represented Cain somehow possessed validly

registered copyrights on common literary tropes.

       10.     At the time Blushing transmitted the “take-down” notices, it was impossible

for Cain to assert ownership over any sort of copyright with respect to the Omegaverse

tropes she cited in the notice.

       11.     Cain did not register for a copyright for her first book until two years

following the book’s publication.

       12.     From April 24, 2018 to May 16, 2018 Plaintiff received multiple reader

inquiries stating the MYTH OF OMEGA books were missing from online vendors. Through

these communications, Plaintiff learned of Blushing’s continuing efforts to disrupt

Plaintiff’s book sales.

       13.     On May 16, 2018, Draft2Digital’s representatives advised Plaintiff that

Draft2Digital and Barnes and Noble had removed the MYTH OF OMEGA series from sale

because of the “take-down” notices.

       14.     During the week of May 16, 2018, Plaintiff received communications from

the vendors that “take-down” notices were now filed against all three books in the MYTH



                                             3
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 4 of 16



OF OMEGA     series, including Crave to Claim which had not been published at the time the

“take-down” notices were filed.

       15.     Further communications with vendors revealed that all three books of the

MYTH OF OMEGA series were removed from sale.

       16.     iTunes removed Plaintiff’s entire library of publications solely based on

Blushing’s false claims.

       17.     Blushing’s “take-down” notices—while only referencing the first book,

Crave to Conquer—made allegations against the entire MYTH OF OMEGA series without

identifying how book two, Crave to Capture, was infringement and, more incredibly,

asserted infringement by unpublished third book, Crave to Claim, falsely claiming it had

been reviewed.

       18.     Despite the fact Crave to Claim had not yet been published, Blushing sent

the take-down notice to ensure that Plaintiff “did not make any more money off the series”.

       19.     Upon learning of the “take-down” notices, Plaintiff promptly delivered

counter-notices pursuant to Section 512(g) of the Copyright Act (“Counter-Notices”).

       20.     Plaintiff showed in the Counter-Notices that Blushing made material, false

representations.

       21.     Blushing’s “take-down” notices violated the Copyright Act, damaged

Plaintiff’s reputation and resulted in financial losses, including, but not limited to, pre-

release and ordinary book sales in the United States and internationally.

       22.     The actions taken by Blushing and their author, Cain, were calculated to end

the career of Plaintiff’s author and destroy the Zoey Ellis brand of books.

                                             4
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 5 of 16



       23.    Following the filing of this lawsuit, Blushing has represented on multiple

occasions to both the Plaintiff and the Court that they are liable for the damage to Plaintiff.

See Doc. No. 32, ¶ 78 (“Based on these metrics, [Blushing] can state with confidence that

the actual LOSS OF SALES’ related damages in this case is likely less than $2000.00 and

may be less than $1000.00.”); see also Doc. No. 42, ¶ 2 (“Defendant, however, did not

disclose any confidential details whatsoever, and in fact will be filing a public pleading in

the very near future wherein it presents its F.R.C.P. 68 Offer of Judgment in detail.”); see

also id. at ¶ 5 (“Defendant, using extremely reliable methods of calculating sales of

Plaintiff’s works, estimates any conceivable damages to Plaintiff to be in the area of $1,000

to $2,000 US dollars.”).

       24.    Recently, Blushing admitted in its Motion to Exclude Plaintiff’s Expert

Witness (Doc. No. 48) that it is willing to stipulate that “[t]hese books are not identical”

admitting “[t]his is not a copyright infringement case,” which is precisely what an industry

expert and commentator, unaffiliated with any party, already confirmed. See Doc. No. 48.

                           ARGUMENT AND AUTHORITIES

I.     PLAINTIFF IS ENTITLED TO JUDGMENT AGAINST BLUSHING FOR
       MISUSE OF COPYRIGHT AND MISREPRESENTATION UNDER 17
       U.S.C. § 512(f).

       Blushing’s DMCA “take-down” notices were submitted to various vendors of

Plaintiff’s violated federal copyright law. Under 17 U.S.C. § 512(f), “[a]ny person who

knowingly materially misrepresents under this section…that material or activity is

infringing…shall be liable for any damages, including costs and attorneys’ fees, incurred

by the alleged infringer, by any copyright owner or copyright owner’s authorized

                                              5
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 6 of 16



licensee…who was injured by such misrepresentation, as the result of the service provider

relying upon such misrepresentation in removing or disabling access to the material or

activity claimed to be infringing, or in replacing the removed material or ceasing to disable

access to it.” 17 U.S.C. § 512(f) (emphasis added). Under federal law, knowingly “means

that a party actually knew, should have known if it acted with reasonable care or diligence,

or would have had no substantial doubt had it been acting in good faith, that it was making

misrepresentations.” Online Policy Group v. Diebold, Inc., 337 F. Supp. 2d 1195, 1204,

2004 U.S. Dist LEXIS 19697 (N.D. Cal. 2004); see also Handshoe v. Perret, 2018 U.S.

Dist. LEXIS 155971, 20 (S.D. Miss. 2018) (“To act knowingly is to act in such a manner

that the actor engaged in prohibited conduct with the knowledge that the social harm that

the law was designed to prevent was practically certain to result; deliberately.”) (internal

citations omitted). Moreover, the requirement of good faith “encompasses a subjective,

rather than objective standard.” Lenz v. Universal Music Corp., 815 F.3d 1145, 1153-54,

2016 U.S. App. LEXIS 5026 (9th Cir. 2016) (citing Rossi v. Motion Picture Ass’n of Am.,

Inc., 391 F.3d 1000, 1004, 2004 U.S. App. LEXIS 24743 (9th Cir. 2004)).

       In the present case, Blushing knowingly transmitted the DMCA “take-down”

notices while the same contained various material misrepresentations. Blushing’s own

author admitted to them that she did not possess a valid copyright for all the materials cited

in the DMCA “take-down” notices. See Statement of Material Facts As To Which No

Substantial Controversy Exists (“Facts”), ¶¶ 8-11. Moreover, not only did she not possess

a valid copyright, but the material Blushing claims is plagiarized consisted almost entirely

of omegaverse tropes; and, tropes cannot be copyrighted. Further, there was no “good

                                              6
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 7 of 16



faith” present—subjective or otherwise—in Blushing’s conclusion that the material was

infringing. In fact, Blushing’s author admitted on various occasions to Blushing that she

did not believe the material to be infringing, and that she knew she did not have a copyright

on the omegaverse. Moreover, the alleged similarities between the works that were

provided with the DMCA “take-down” notice were self-serving summaries of similarities

without any specific reference to the texts themselves. Almost every referenced similarity

between the works lists a trope that is common throughout all omegaverse fiction. See, e.g.,

Green v. Lindsey, 885 F. Supp. 469, 486 (S.D.N.Y. 1992 ), aff’d, 9 F.3d 1537 (2d Cir.

1993), cert. denied, 510 U.S. 1202, 127 L. Ed. 2d 667, 114 S. Ct. 1318 (1994); see also

Williams v. Crichton, 84 F.3d 581, 588-89 (2d Cir. 1996) (“Having reviewed both parties’

works in detail, we find that nearly all the similarities between the works arise from

noncopyrightable elements, and thus the district court correctly concluded that the works

are not substantially similar.”). Further, judgment has been granted based on a court’s

finding that the morals of the two stories were different, that the similarity of events

constituted unprotected scènes à faire, i.e., that the similarities necessarily flowed from the

common idea underlying the stories, and most importantly, that the two works differed in

total feel because they were “not similar in mood, details or characterization.” Reyher v.

Children’s TV Workshop & Tuesday Publ’ns, 553 F.2d 87, 92 (2d Cir. 1976). Lastly, by

Blushing’s own admission, the two works are not identical. See Facts, ¶ 24. In fact, other

than standard Omegaverse scène à faire, Cain cannot identify any similarity between her

series and Plaintiff’s publications.



                                              7
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 8 of 16



       As a direct result of Blushing’s misrepresentations under 17 U.S.C. § 512(f),

Plaintiff has been damaged. For purposes of § 512, Plaintiff is not required to allege

specific monetary damages. See Lentz v. Universal Music Corp., supra, at 1164-65

(“Universal incorrectly asserts that Lentz must demonstrate she incurred “actual monetary

loss”…the damages an alleged infringer may recover under § 512(f) from “any person” are

broader than monetary relief…[b]ecause Congress specified the recovery of “any

damages,” we reject Universal’s contention that Congress did not indicate its intent to

depart from the common law presumption that a misrepresentation plaintiff must have

suffered a monetary loss.”) (citations omitted). Lastly, this blatant misrepresentation by

Blushing constitutes a misuse of copyright—more specifically, Blushing has willfully and

knowingly misused federal copyright protections afforded to victims of plagiarism; and, in

doing so, damaged an innocent party.

       In summation, it is undisputed that Blushing transmitted the DMCA “take-down”

notices. It is further undisputed that the DMCA “take-down” notices knowingly and

materially misrepresented the facts therein. It is further undisputed that Blushing did not

have a good faith basis for believing that the material published by Plaintiff was infringing.

It is further undisputed that these misrepresentations sought to misuse federal copyright

protections. Lastly, it is undisputed that Plaintiff was damaged as a direct result of

Blushing’s unlawful conduct. Therefore, Plaintiff is entitled to judgment against Blushing

as to Counts I and II of the Amended Petition.




                                              8
            Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 9 of 16



II.    PLAINTIFF IS ENTITLED TO JUDGMENT AGAINST BLUSHING FOR
       INTERFERING WITH PLAINTIFF’S EXISTING AND PROSPECTIVE
       BUSINESS.

       a.      It is undisputed that Blushing tortuously interfered with Plaintiff’s
               prospective economic advantage when they published information
               about the baseless DMCA “take-down” notices.

       To prevail on a claim for tortious interference with prospective economic advantage,

the following must be shown: “the existence of a valid business relation or expectancy,

knowledge of the relationship or expectancy on the part of the interferer, an intentional

interference inducing or causing a breach or termination of the relationship or expectancy,

and resultant damage to the party whose relationship has been disrupted.” Batton v.

Mashburn, 107 F. Supp. 3d 1191, 1198, 2015 U.S. Dist. LEXIS 61890 (W.D. Okla. 2015)

(citing Lakeshore Cmty. Hosp., Inc. v. Perry, 212 Mich. App. 396, 538 N.W.2d 24, 27

(Mich. Ct. App. 1995); see also Gonzalez v. Sessom, 2006 OK CIV APP 61, ¶ 16, 137 P.3d

1245, 1249 (“The essential elements of a claim for intentional interference with prospective

economic advantage are (1) the existence of a valid business relation or expectancy, (2)

knowledge of the relationship or expectancy on the part of the interferer, (3) an intentional

interference inducing or causing a breach or termination of the relationship or expectancy,

and (4) resultant damage to the party whose relationship has been disrupted. The

interference is intentional if the interferer acted with the purpose to interfere with the

relationship or expectancy.”)

       In the present case, it is undisputed that Plaintiff had both valid business

relationships and expectancies with the various online vendors that were contracted to sell

the MYTH OF OMEGA series. See Facts, ¶¶ 5, 13-16 It is further undisputed that Blushing

                                             9
            Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 10 of 16



knew of these relationships, as is made clear by the fact they specifically targeted the

vendors that they knew were contracted to sell the MYTH OF OMEGA series. See id. at ¶¶ 8,

10, and 23. It is further undisputed that Blushing’s interference was intentional, and that it

induced a termination of the relationship when the specifically targeted vendors removed

Plaintiff’s published books from their stores. See id. at ¶¶ 12-16. Lastly, it is undisputed

that Plaintiff suffered damages because of Blushing’s tortious interference; not only did

the removal of the MYTH OF OMEGA series result in lost sales, but it also cancelled all

preorders for the then-forthcoming third book in the MYTH OF OMEGA series. See id. at ¶

21.

Therefore, Plaintiff is entitled to judgment against Blushing as to Count IV of the Amended

Petition.

       b.       It is undisputed that Blushing maliciously interfered with Plaintiff’s
                contract and business relations when they published information about
                the baseless DMCA “take-down” notices.

       To prevail on a claim for malicious interference with contract and business relations,

the following must be shown: “proof that defendant interfered with plaintiff's business or

contractual rights; the interference was not justified, privileged, or excusable; and plaintiff

was damaged as a result of the interference” Wilspec Techs., Inc. v. Dunan Holding Group

Co., Ltd., 2008 U.S. Dist. LEXIS 47750, *9 (W.D. Okla. 2008) (citing Gabler v. Holder &

Smith, Inc., 2000 OK CIV APP 107, 11 P.3d 1269, 1278.

       In the present case, as argued, supra, it is undisputed that Blushing interfered with

Plaintiff’s business and contractual rights. It is further undisputed that the interference was

not justified, privileged, or excusable, because the interference was based entirely on

                                              10
         Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 11 of 16



misrepresentations of copyright and violations of federal law under 17 U.S.C. § 512(f). See

supra; see also Facts, ¶ 6-11. Lastly, as discussed, it is undisputed that Plaintiff was

damaged as a result of this malicious interference. See Facts, ¶ 21. Additionally, and most

importantly, Defendant’s articulated reason for the ongoing interference was to ruin the

career of one of Plaintiff’s authors and drive her out of the business. Id. at ¶ 22.

       Moreover, even after it was brought to Blushing’s attention via DMCA counter-

notices that the works were not infringing, Blushing continued to maliciously interfere with

Plaintiff’s business and contractual relationships. Id. These actions are purposefully

malicious, deliberate, and unlawful. See Mercer Publ., Inc. v. Smart Cookie Ink, LLC, 2012

U.S. Dist. LEXIS 198949, *14 (W.D. Wash. 2012) (“Smart Cookie further alleges that

Mercer continued to send these allegedly misleading DMCA notices even after Smart

Cookie provided evidence that its products did not infringe…Based on these allegations,

the court concludes that Smart Cookie has pleaded sufficient factual support to state a

plausible claim for relief under the DMCA.”)

       Therefore, Plaintiff is entitled to judgment against Blushing as to Count V of the

Amended Petition.

III.   PLAINTIFF IS ENTITLED TO JUDGMENT AGAINST BLUSHING FOR
       DEFAMATION, FALSE LIGHT, AND NEGLIGENCE.

       The accusations leveled against Plaintiff by Blushing wherein Plaintiff was accused

of plagiarism constitute defamation, and Plaintiff is entitled to judgment against Blushing

for the same. To prevail on a claim for defamation of a public figure, Plaintiff must have

the ability to show: (1) the statement or statements exposed Plaintiff to public hatred,


                                              11
         Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 12 of 16



contempt, ridicule or disgrace; (2) Blushing communicated the statement or statements to

persons other than Plaintiff; (3) that the persons to whom Blushing communicated

understood the statement or statements to be about Plaintiff; (4) that the statement or

statements were false; (5) that the statement or statements caused Plaintiff to suffer both

financial loss and damage to Plaintiff’s reputation. See OUJI (Civ) 3rd Ed., No. 28.2.

Additionally, Plaintiff must be able to show that Blushing either knew the statement or

statements were false or had serious doubt whether the statement or statements were true

or false. Id. In the present case, it is undisputed that Plaintiff and its author were accused

of plagiarism, and that those statements were communicated to the public at large via online

message boards and social media. Those false statements sought to, and successfully

subjected Plaintiff to public hatred, contempt, ridicule and disgrace by directly identifying

Plaintiff and its author. Not only were these statements false, but as evidenced by various

email correspondences between Blushing and Cain, Blushing knew those statements were

false. Lastly, it is undisputed that, as a direct result of these defamatory statements,

Plaintiff’s suffered both financial loss and damage to its reputation—as the public now

viewed Plaintiff in a false light, believing it to be in league with and publishing stories

penned by a plagiarist.

       In making these defamatory statements, Blushing did not exercise ordinary care to

avoid injury to Plaintiff. Blushing’s unreasonable and negligent actions were a direct cause

of the injury sustained by Plaintiff. See OUJI (Civ) 3rd Ed., Nos. 9.1, 9.2.

       Therefore, Plaintiff is entitled to judgment against Blushing as to Counts III, VI and

VII of the Amended Petition.

                                             12
          Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 13 of 16



IV.    PLAINTIFF IS ENTITLED TO JUDGMENT AGAINST BLUSHING FOR
       CONSPIRING WITH CAIN TO ENGAGE IN UNLAWFUL BEHAVIOR
       TO STIFLE COMPETITION.

       To prevail on a claim for civil conspiracy, a Plaintiff must provide evidence of “(1)

two or more persons; (2) an object to be accomplished; (3) a meeting of minds on the object

or course of action; (4) one or more unlawful, overt acts; and (5) damages as the proximate

result.” Hitch Enters. v. Cimarex Energy Co., 859 F. Supp. 2d 1249, 1268, 2012 U.S. Dist.

LEXIS 70564, *46 (W.D. Okla. 2012); see also Singer v. Wadman, 745 F.2d 606, 609,

1984 U.S. App. LEXIS 18198, *7 (“A civil conspiracy is the combination of two or more

persons acting in concert, either to commit an unlawful act, or to commit a lawful act by

unlawful means.”). In the present case, it is undisputed that Blushing acted in concert with

and at the direction of its author Cain. See Facts, ¶ 8. It is further undisputed that the object

they sought to be accomplished was the transmission of meritless DMCA “take-down”

notices to ensure that Plaintiff and its author did not make any more money from their

published works. See id. at ¶¶ 8, 18, 22. It is undisputed that there was a meeting of the

minds, as evidenced by the ongoing discussions via email between Blushing and its author.

Id. In sending the DMCA notices contemplated in the email correspondence, it is

undisputed that there was an overt act. Lastly, as argued, supra, it is undisputed that

Plaintiff suffered damages as a direct result of the conspiracy between Blushing and its

author.

       Therefore, Plaintiff is entitled to judgment against Blushing as to Count VIII of the

Amended Petition.



                                               13
           Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 14 of 16



V.      PLAINTIFF IS ENTITLED TO A DECLARATORY JUDGMENT AGAINST
        BLUSHING REGARDING THE ISSUE OF PLAGARISM.

        Of all the issues before the Court, it appears that both Plaintiff and Blushing agree

that this case is not about copyright infringement. See Facts, ¶ 24. As such, no actual

controversy exists between the parties with regard to plagiarism and copyright

infringement. See 28 U.S.C. §§ 2201-2202; see also FED. R. CIV. P. 57. Plaintiff is entitled

to a declaratory judgment that Plaintiff’s published MYTH OF OMEGA series does no

plagiarize Blushing’s published ALPHA’S CLAIM series, and that Plaintiff’s publication of

the same was lawful.

        Therefore, Plaintiff is entitled to a declaratory judgment that the publication of the

MYTH OF OMEGA series is lawful, as alleged in Count IX of the Amended Petition.


                                       CONCLUSION

        For the reasons stated herein, Plaintiff Quill Ink Books is entitled to judgment

against Defendant ABCD Graphics and Design, Inc. d/b/a Blushing Books Publishing as

follows:

     1. Judgment as to liability for Plaintiff and against Blushing for misuse of copyright;

     2. Judgment as to liability for Plaintiff and against Blushing for misrepresentation

        under 17 U.S.C. § 512(f);

     3. Judgment as to liability for Plaintiff and against Blushing for negligence;

     4. Judgment as to liability for Plaintiff and against Blushing for tortious interference

        with prospective economic advantage;



                                              14
     Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 15 of 16



5. Judgment as to liability for Plaintiff and against Blushing for malicious

   interference with contract or business relations;

6. Judgment as to liability for Plaintiff and against Blushing for defamation;

7. Judgment as to liability for Plaintiff and against Blushing for false light;

8. Judgment as to liability for Plaintiff and against Blushing for civil conspiracy;

9. A declaratory judgment that the publication of the MYTH OF OMEGA series is

   lawful.

Dated this 20th day of August, 2019.

                                           s/ Dylan D. Erwin
                                           Gideon A. Lincecum, OBA No. 19674
                                           James W. Dobbs, OBA No. 14995
                                           Dylan D. Erwin, OBA No. 31987
                                           HOLLADAY & CHILTON, PLLC
                                           204 North Robinson, Suite 1550
                                           Oklahoma City, OK 73102
                                           Telephone: (405) 236-2343
                                           Facsimile: (405) 236-2349
                                           Email: glincecum@holladaychilton.com
                                                   jdobbs@holladaychilton.com
                                                  derwin@holladaychilton.com

                                           ATTORNEYS FOR PLAINTIFF
                                           QUILL INK BOOKS LIMITED




                                          15
         Case 5:18-cv-00920-G Document 70 Filed 08/20/19 Page 16 of 16



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of August, 2019, I electronically transmitted

the attached document to the Clerk of Court using the ECF System for filing. Based on the

records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to

the following ECF registrants:

Rebecca L Briggs
beckybriggslaw@gmail.com

Shawn M Dellegar
shawn.dellegar@crowedunlevy.com, carol.welch@crowedunlevy.com,
ECFT@crowedunlevy.com, tammy.shaddox@crowedunlevy.com

Deric J McClellan
deric.mcclellan@crowedunlevy.com, pat.george@crowedunlevy.com,
ecft@crowedunlevy.com

Gideon A Lincecum
glincecum@holladaychilton.com, cburgess@holladaychilton.com,
ECF_Service@holladaychilton.com

Dylan D Erwin
derwin@hollladaychilton.com, lspencer@holladaychilton.com,
ecf_service@holladaychilton.com


                                              s/ Dylan D. Erwin




                                            16
